294 S.W.3d 88 (2009)
Steven GOLET, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91880.
Missouri Court of Appeals, Eastern District, Division Two.
September 29, 2009.
*89 Edward S. Thompson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.
Prior report: 181 S.W.3d 588.

ORDER
PER CURIAM.
Steven Golet ("Movant") appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his Rule 29.15 motion without an evidentiary hearing because (1) he pleaded facts showing his appellate counsel was ineffective for failing to raise an error on appeal by not filing a complete record on appeal, and (2) he pleaded facts showing his trial counsel was ineffective for failing to particularize the prejudice to Movant in a motion to sever.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).